Case
 CaseCase
Case 1:21-cv-09725-NLH-KMW
      1:20-cv-15014-NLH-JS
           1:20-cv-15014 Document
     1:19-cv-21573-NLH-JS   Document
                             Document
                                  1-141-1
                           Document   5-1
                                       Filed
                                       1-1 Filed
                                             10/27/20
                                             Filed11/02/20
                                            Filed  04/19/21
                                                        PagePage
                                                  02/14/20   Page
                                                             1 of 1
                                                            Page  16
                                                                  1 1of
                                                                     ofPageID:
                                                                       of16
                                                                        1616PageID:
                                                                             PageID:
                                                                               33 91
                                                                            PageID:  28
                                                                                    241
Case
 CaseCase
Case 1:21-cv-09725-NLH-KMW
      1:20-cv-15014-NLH-JS
           1:20-cv-15014 Document
     1:19-cv-21573-NLH-JS   Document
                             Document
                                  1-141-1
                           Document   5-1
                                       Filed
                                       1-1 Filed
                                             10/27/20
                                             Filed11/02/20
                                            Filed  04/19/21
                                                        PagePage
                                                  02/14/20   Page
                                                             2 of 2
                                                            Page  16
                                                                  2 2of
                                                                     ofPageID:
                                                                       of16
                                                                        1616PageID:
                                                                             PageID:
                                                                               34 92
                                                                            PageID:  29
                                                                                    242
Case
 CaseCase
Case 1:21-cv-09725-NLH-KMW
      1:20-cv-15014-NLH-JS
           1:20-cv-15014 Document
     1:19-cv-21573-NLH-JS   Document
                             Document
                                  1-141-1
                           Document   5-1
                                       Filed
                                       1-1 Filed
                                             10/27/20
                                             Filed11/02/20
                                            Filed  04/19/21
                                                        PagePage
                                                  02/14/20   Page
                                                             3 of 3
                                                            Page  16
                                                                  3 3of
                                                                     ofPageID:
                                                                       of16
                                                                        1616PageID:
                                                                             PageID:
                                                                               35 93
                                                                            PageID:  30
                                                                                    243
Case
 CaseCase
Case 1:21-cv-09725-NLH-KMW
      1:20-cv-15014-NLH-JS
           1:20-cv-15014 Document
     1:19-cv-21573-NLH-JS   Document
                             Document
                                  1-141-1
                           Document   5-1
                                       Filed
                                       1-1 Filed
                                             10/27/20
                                             Filed11/02/20
                                            Filed  04/19/21
                                                        PagePage
                                                  02/14/20   Page
                                                             4 of 4
                                                            Page  16
                                                                  4 4of
                                                                     ofPageID:
                                                                       of16
                                                                        1616PageID:
                                                                             PageID:
                                                                               36 94
                                                                            PageID:  31
                                                                                    244
Case
 CaseCase
Case 1:21-cv-09725-NLH-KMW
      1:20-cv-15014-NLH-JS
           1:20-cv-15014 Document
     1:19-cv-21573-NLH-JS   Document
                             Document
                                  1-141-1
                           Document   5-1
                                       Filed
                                       1-1 Filed
                                             10/27/20
                                             Filed11/02/20
                                            Filed  04/19/21
                                                        PagePage
                                                  02/14/20   Page
                                                             5 of 5
                                                            Page  16
                                                                  5 5of
                                                                     ofPageID:
                                                                       of16
                                                                        1616PageID:
                                                                             PageID:
                                                                               37 95
                                                                            PageID:  32
                                                                                    245
Case
 CaseCase
Case 1:21-cv-09725-NLH-KMW
      1:20-cv-15014-NLH-JS
           1:20-cv-15014 Document
     1:19-cv-21573-NLH-JS   Document
                             Document
                                  1-141-1
                           Document   5-1
                                       Filed
                                       1-1 Filed
                                             10/27/20
                                             Filed11/02/20
                                            Filed  04/19/21
                                                        PagePage
                                                  02/14/20   Page
                                                             6 of 6
                                                            Page  16
                                                                  6 6of
                                                                     ofPageID:
                                                                       of16
                                                                        1616PageID:
                                                                             PageID:
                                                                               38 96
                                                                            PageID:  33
                                                                                    246
Case
 CaseCase
Case 1:21-cv-09725-NLH-KMW
      1:20-cv-15014-NLH-JS
           1:20-cv-15014 Document
     1:19-cv-21573-NLH-JS   Document
                             Document
                                  1-141-1
                           Document   5-1
                                       Filed
                                       1-1 Filed
                                             10/27/20
                                             Filed11/02/20
                                            Filed  04/19/21
                                                        PagePage
                                                  02/14/20   Page
                                                             7 of 7
                                                            Page  16
                                                                  7 7of
                                                                     ofPageID:
                                                                       of16
                                                                        1616PageID:
                                                                             PageID:
                                                                               39 97
                                                                            PageID:  34
                                                                                    247
Case
 CaseCase
Case 1:21-cv-09725-NLH-KMW
      1:20-cv-15014-NLH-JS
           1:20-cv-15014 Document
     1:19-cv-21573-NLH-JS   Document
                             Document
                                  1-141-1
                           Document   5-1
                                       Filed
                                       1-1 Filed
                                             10/27/20
                                             Filed11/02/20
                                            Filed  04/19/21
                                                        PagePage
                                                  02/14/20   Page
                                                             8 of 8
                                                            Page  16
                                                                  8 8of
                                                                     ofPageID:
                                                                       of16
                                                                        1616PageID:
                                                                             PageID:
                                                                               40 98
                                                                            PageID:  35
                                                                                    248
Case
 CaseCase
Case 1:21-cv-09725-NLH-KMW
      1:20-cv-15014-NLH-JS
           1:20-cv-15014 Document
     1:19-cv-21573-NLH-JS   Document
                             Document
                                  1-141-1
                           Document   5-1
                                       Filed
                                       1-1 Filed
                                             10/27/20
                                             Filed11/02/20
                                            Filed  04/19/21
                                                        PagePage
                                                  02/14/20   Page
                                                             9 of 9
                                                            Page  16
                                                                  9 9of
                                                                     ofPageID:
                                                                       of16
                                                                        1616PageID:
                                                                             PageID:
                                                                               41 99
                                                                            PageID:  36
                                                                                    249
Case
CaseCase
Case 1:21-cv-09725-NLH-KMW
      1:20-cv-15014-NLH-JS
           1:20-cv-15014 Document
     1:19-cv-21573-NLH-JS   Document
                             Document
                                  1-141-1
                           Document   5-1
                                       Filed
                                        1-1Filed
                                             10/27/20
                                             Filed
                                            Filed11/02/20
                                                   04/19/21
                                                        Page
                                                  02/14/20 Page
                                                             Page
                                                             10 of
                                                            Page10
                                                                 1016
                                                                   10
                                                                    of
                                                                    ofPageID:
                                                                       of
                                                                       16
                                                                        1616
                                                                           PageID:
                                                                             PageID:
                                                                               42 100
                                                                           PageID:   37
                                                                                   250
Case
CaseCase
Case 1:21-cv-09725-NLH-KMW
      1:20-cv-15014-NLH-JS
           1:20-cv-15014 Document
     1:19-cv-21573-NLH-JS   Document
                             Document
                                  1-141-1
                           Document   5-1
                                       Filed
                                        1-1Filed
                                             10/27/20
                                             Filed
                                            Filed11/02/20
                                                   04/19/21
                                                        Page
                                                  02/14/20 Page
                                                             Page
                                                             11 of
                                                            Page11
                                                                 1116
                                                                   11
                                                                    of
                                                                    ofPageID:
                                                                       of
                                                                       16
                                                                        1616
                                                                           PageID:
                                                                             PageID:
                                                                               43 101
                                                                           PageID:   38
                                                                                   251
Case
CaseCase
Case 1:21-cv-09725-NLH-KMW
      1:20-cv-15014-NLH-JS
           1:20-cv-15014 Document
     1:19-cv-21573-NLH-JS   Document
                             Document
                                  1-141-1
                           Document   5-1
                                       Filed
                                        1-1Filed
                                             10/27/20
                                             Filed
                                            Filed11/02/20
                                                   04/19/21
                                                        Page
                                                  02/14/20 Page
                                                             Page
                                                             12 of
                                                            Page12
                                                                 1216
                                                                   12
                                                                    of
                                                                    ofPageID:
                                                                       of
                                                                       16
                                                                        1616
                                                                           PageID:
                                                                             PageID:
                                                                               44 102
                                                                           PageID:   39
                                                                                   252
Case
CaseCase
Case 1:21-cv-09725-NLH-KMW
      1:20-cv-15014-NLH-JS
           1:20-cv-15014 Document
     1:19-cv-21573-NLH-JS   Document
                             Document
                                  1-141-1
                           Document   5-1
                                       Filed
                                        1-1Filed
                                             10/27/20
                                             Filed
                                            Filed11/02/20
                                                   04/19/21
                                                        Page
                                                  02/14/20 Page
                                                             Page
                                                             13 of
                                                            Page13
                                                                 1316
                                                                   13
                                                                    of
                                                                    ofPageID:
                                                                       of
                                                                       16
                                                                        1616
                                                                           PageID:
                                                                             PageID:
                                                                               45 103
                                                                           PageID:   40
                                                                                   253
Case
CaseCase
Case 1:21-cv-09725-NLH-KMW
      1:20-cv-15014-NLH-JS
           1:20-cv-15014 Document
     1:19-cv-21573-NLH-JS   Document
                             Document
                                  1-141-1
                           Document   5-1
                                       Filed
                                        1-1Filed
                                             10/27/20
                                             Filed
                                            Filed11/02/20
                                                   04/19/21
                                                        Page
                                                  02/14/20 Page
                                                             Page
                                                             14 of
                                                            Page14
                                                                 1416
                                                                   14
                                                                    of
                                                                    ofPageID:
                                                                       of
                                                                       16
                                                                        1616
                                                                           PageID:
                                                                             PageID:
                                                                               46 104
                                                                           PageID:   41
                                                                                   254
Case
CaseCase
Case 1:21-cv-09725-NLH-KMW
      1:20-cv-15014-NLH-JS
           1:20-cv-15014 Document
     1:19-cv-21573-NLH-JS   Document
                             Document
                                  1-141-1
                           Document   5-1
                                       Filed
                                        1-1Filed
                                             10/27/20
                                             Filed
                                            Filed11/02/20
                                                   04/19/21
                                                        Page
                                                  02/14/20 Page
                                                             Page
                                                             15 of
                                                            Page15
                                                                 1516
                                                                   15
                                                                    of
                                                                    ofPageID:
                                                                       of
                                                                       16
                                                                        1616
                                                                           PageID:
                                                                             PageID:
                                                                               47 105
                                                                           PageID:   42
                                                                                   255
Case
CaseCase
Case 1:21-cv-09725-NLH-KMW
      1:20-cv-15014-NLH-JS
           1:20-cv-15014 Document
     1:19-cv-21573-NLH-JS   Document
                             Document
                                  1-141-1
                           Document   5-1
                                       Filed
                                        1-1Filed
                                             10/27/20
                                             Filed
                                            Filed11/02/20
                                                   04/19/21
                                                        Page
                                                  02/14/20 Page
                                                             Page
                                                             16 of
                                                            Page16
                                                                 1616
                                                                    of
                                                                    ofPageID:
                                                                       of
                                                                       16
                                                                        1616
                                                                           PageID:
                                                                             PageID:
                                                                               48 106
                                                                           PageID:   43
                                                                                   256
